UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December31, 2008 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 0-29185 Save the World Air, Inc. (Exact name of registrant as specified in its charter) Nevada 52-2088326 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 235 Tennant Avenue Morgan Hill, California 95037 (Address, including zip code, of principal executive offices) (408)-778-0101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates (excluding voting shares held by officers and directors) as of June 30, 2008 was $21,360,524. The number of shares of the Registrant’s Common Stock outstanding as of March 2, 2009 was 64,498,834 shares. DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III (Items 9, 10, 11 and 12) of this Form 10K is herein incorporated by reference to Registrant’s definitive Proxy Statement for its 2009 Annual Meeting of Stockholders. SAVE THE WORLD AIR, INC. FORM 10-K INDEX Page PART I Item1 Business 1 Item 1A Risk Factors 18 Item 1B Unresolved Staff Comments 26 Item2 Properties 26 Item3 Legal Proceedings 26 Item4 Submission of Matters to a Vote of Security Holders 27 PART II Item5 Market for Common Equity and Related Stockholder Matters 28 Item 6 Selected Financial Data Item7 Management’s Discussion and Analysis or Plan of Operation 29 Item 7A Quantitativeand Qualitative DisclosuresAboutMarket Risk Item8 Financial Statements 37 Item9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item9A(T) Controls and Procedures 37 Item9B Other Information 38 PART III Item10 Directors and Executive Officers of Registrant 39 Item11 Executive Compensation 39 Item12 Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 39 Item13 Certain Relationships and Related Transactions 39 Item 14 Principal Accountant Fees and Services 39 PART IV Item15 Exhibits 40 SIGNATURES 44 i PART I Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements. These forward-looking statements include predictions regarding our future: ● revenues and profits; ● customers; ● research and development expenses and efforts; ● scientific and other third-party test results; ● sales and marketing expenses and efforts; ● liquidity and sufficiency of existing cash; ● technology and products; ● the outcome of pending or threatened litigation; and ● the effect of recent accounting pronouncements on our financial condition and results of operations. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “expects,” “anticipates,” “believes,” “estimates,” “continues,” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth below under the heading “Risk Factors.” All forward-looking statements included in this document are based on information available to us on the date hereof. We assume no obligation to update any forward-looking statements. Item1.
